Exhibit 10.3

 

December 1, 2004

 

Dave Peterschmidt

CEO

Openwave, Inc.

1400 Seaport Blvd

Redwood City, CA 94063

 

Dave,

 

This letter summarizes the terms for advisory services which I propose to
provide to Openwave, Inc.

 

The scope of these services will be to advise the Openwave team (primarily you
and your staff) in the following areas:

 

  - Product and corporate strategy

  - Product planning process

  - Product test and quality process

  - Product organization

  - Mentoring of Jon as a VP of product development

  - Other areas which are mutually agreed

 

I agree to provide these services for approximately one day each month, starting
December 1, 2004 for a minimum period of 12 months and then until cancelled with
30 days written notice by either party.

 

The fee for these services will be $7,500 per month. Travel expenses will be
paid by Openwave as required and approved by Openwave.

 

If you agree with these terms, please return a signed copy of this letter to me.

 

Best regards,

 

Jerry Held

Agreed:   LOGO [g66513sig_01.jpg]    

Dave Peterschmidt

CEO

Openwave, Inc.

Date:   12-01-2004